NOTE: This order is nonprecedential

Um'ted States Court of Appeals
for the Federal Circuit

CHARLES A. ALLEN, SR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, n
Respondent-Appellee.

2012-7101

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-392, Chief Judge Bruce E.
Kasold.

ON MOTION

ORDER

Charles A. Allen, Sr. moves for leave to proceed in
forma pauperis.

Allen is incarcerated. Pursuant to the Prisoner Liti-
gation Reform Act of 1995, this court may not authorize
the prosecution of an appeal by a prisoner without the

ALLEN V. SH`INSEKI 2

prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $450
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the filing of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding month’s in-
come credited to the prisoner’s account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $10 until the $450
filing fee is paid in full. Id.

By separate letter, the custodian of Allen’s prison ac-
count is being directed to make the necessary arrange-
ments to forward the filing fee to the court.

Accordingly,
IT IS ORDERED THAT
Allen’s motion to proceed in forma pauperis is denied.

FOR THE COURT

 0 6  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Charles A. Allen, Sr.

Daniel Rabinowitz, Esq. g
324 JUN 0 6 'ZUT£

JAN HUHBA\.Y

CLEBK